¶64 (dissenting) — Despite sanctioning attorney Margita Dornay for allegedly making false statements under oath, the majority gives only a scant analysis to whether her statements were actually false. At issue are allegations that Dornay violated RPC 3.3 and 8.4.4 These charges are all predicated on the assumption Dornay lied under oath. However, considering the context of the questions and their ambiguity, one cannot say by a clear preponderance of the evidence Dornay intentionally testified falsely. Like the hearing examiner, we should hold Dornay’s statements were literally true.
Sanders, J.
¶65 Dornay was having an extramarital affair with King County Sheriff’s Office Deputy Dave Hick and was asked to *691testify as a character witness at his divorce. Hick’s divorce attorney, Ruth Spalter, asked Dornay whether she had ever seen Hick angry. While Dornay had seen Hick upset during their personal encounters, Spalter — who was unaware of Dornay’s relationship with Hick — seemed to be asking only about Dornay’s observations of and interactions with Hick as a police officer.5 Because Dornay never saw Hick become enraged or irate at the workplace, one cannot say with high probability she did not answer truthfully.
*692¶66 Literally true statements, even if misleading or unresponsive, cannot support a perjury conviction because there is no falsity. Bronston v. United States, 409 U.S. 352, 362, 93 S. Ct. 595, 34 L. Ed. 2d 568 (1973).
Under the pressures and tensions of interrogation, it is not uncommon for the most earnest witnesses to give answers that are not entirely responsive. Sometimes the witness does not understand the question, or may in an excess of caution or apprehension read too much or too little into it. . . . It is the responsibility of the lawyer to probe; testimonial interrogation, and cross-examination in particular, is a probing, prying, pressing form of inquiry. If a witness evades, it is the lawyer’s responsibility to recognize the evasion and to bring the witness back to the mark, to flush out the whole truth with the tools of adversary examination.
Id. at 358-59. Furthermore, a literally true answer is not perjury even if it is nonresponsive, subject to conflicting interpretations, or even false by implication. United States v. Shotts, 145 F.3d 1289, 1297 (11th Cir. 1998), overruled on other grounds by Arthur Andersen LLP v. United States, 544 U.S. 696, 125 S. Ct. 2129, 161 L. Ed. 2d 1008 (2005). In State v. Olson, 92 Wn.2d 134, 137, 594 P.2d 1337 (1979), we incorporated Bronston's holding in our own state law. “The burden is on the questioner to pin the witness down to the specific object of his inquiry. Precise questioning ... is imperative as a predicate for perjury.” Id. at 139 (relying on Bronston, 409 U.S. at 358-60).
¶67 Here the questions were anything but precise. The majority and the bar association hinge their argument on the phrase “at any time,” suggesting Spalter was asking whether Dornay had seen Hick enraged in either her personal or professional relationship with him. Majority at 677. But this claim ignores the context of the question. The critical issue is whether Dornay’s responses were intentionally false. See Olson, 92 Wn.2d at 139-40 (quoting In re Rosoto, 10 Cal. 3d 939, 949-50, 519 P.2d 1065, 112 Cal. Rptr. 641 (1974)). We must look at the context of the question to isolate its meaning, and if it’s unclear, then we cannot say *693with sufficient certainty the answer is false.6 As our Court of Appeals has said:
In order to sustain a perjury conviction, the questions and answers which support the allegation must demonstrate both that the defendant was fully aware of the actual meaning behind the examiner’s questions and that the defendant knew his answers were not the truth. United States v. Eddy, 737 F.2d 564, 567 (6th Cir. 1984). The questions and answers at issue must be interpreted in the context of what immediately preceded and succeeded them. People v. Wills, 71 Ill. 2d 138, 374 N.E.2d 188[, 15 Ill. Dec. 753] (1978).
State v. Stump, 73 Wn. App. 625, 628, 870 P.2d 333 (1994).7 Considering the context, Spalter’s question could easily be understood to mean, “Have you ever seen Hick enraged at any time as a police officer?”
¶68 The four questions immediately preceding the allegedly perjurious testimony concerned Dornay’s interactions with Hick in her capacity as a prosecutor and his as a police officer. Spalter was laying a foundation to discuss what Dornay had seen in the context of Dornay’s professional relationship with Hick. After some initial confusion over what the attorney was asking, Dornay gave a lengthy answer detailing how Hick acted on the job. Then the attorney asked whether Dornay had ever seen Hick be angry with his son. If the attorney meant to ask Dornay if she had ever seen Hick angry — at any time and in any *694capacity — then why ask separately about Hick and his son? Clearly, both Spalter and Dornay believed the initial questions specifically pertained to Hick’s actions as a police officer. Unaware of any affair, Spalter had no reason to ask Dornay anything outside her professional experiences with Hick, and Dornay had no reason to suspect she was being asked about such things. The questions and answers fail to demonstrate Dornay was fully aware of some different meaning of the questions. See Stump, 73 Wn. App. at 628. If the question is to be understood out of context, it is incumbent upon the attorney to use her skills to probe, pry, and press to flush out the whole truth by being specific as to what the question is asking. See Bronston, 409 U.S. at 358-59.
¶69 Additionally, ambiguity is as much a matter of grammar as it is of substance. See United States v. Cook, 489 F.2d 286, 287 (9th Cir. 1973) (“After a careful analysis, we are unable to draw a meaningful distinction between the response to the ill phrased question before us, and the unresponsive answer to the question in Bronston” (footnote omitted)); United States v. Esposito, 358 F. Supp. 1032, 1033 (N.D. Ill. 1973) (“The unresponsiveness is a matter of grammar rather than substance, in our opinion, and constitutes a negative answer to the question.”). Spalter’s nearly incoherent questions likely exacerbated Dornay’s confusion. Spalter wanted to know if Dornay had either seen Hick angry in his duties as a police officer or angry at his son. Instead of asking those rather simple questions, the attorney asked (1) had Dornay ever seen Hick be “rageful”; (2) had Dornay ever seen Hick “rant and raved”; and (3) had Dornay ever seen Hick “berate?” The final two questions are tantamount to nonsense. Only the first question is grammatically coherent, though the attorney used the uncommon adjective “rageful,” which clearly created confusion considering Dornay had to repeat the word back to Spalter. See 8 Oxford English Dictionary 108 (1933) (describing rageful’s usage as obscure and rare). Spalter’s dubiously worded queries only amplified the ambiguity of her questioning and the situation.
*695¶70 The majority hinges its analysis on the fact Dornay later thought she committed peijury. Majority at 680. But one must do more than just think they’ve committed an illegal act — one must actually do something illegal. An early hypothetical first introduced by Francis Wharton and used by the New York Court of Appeals illustrates this:
Lady Eldon, traveling in Europe, purchased a quantity of French lace at a high price, intending to smuggle it into England without payment of the duty. When discovered in a customs search, the lace turned out to be of English origin, of little value and not subject to duty. The traditional view is that Lady Eldon is not liable for an attempt to smuggle.
People v. Dlugash, 41 N.Y.2d 725, 733, 363 N.E.2d 1155, 395 N.Y.S.2d 419 (1977) (citing 1 Francis Wharton, Criminal Law § 225, at 304 n.9 (12th ed. 1932)). A more modern example: one cannot be convicted for possession of marijuana if one is holding a bag of oregano, despite truly believing or hoping it to be a bag of marijuana. See Richard J. Bonnie et al., Criminal Law 260 (1997). Because Dornay’s statements were not clearly false, it is immaterial she might have thought she peijured herself — it is not a crime for one to make true statements but think them false. We can no more hold this against her than we could accept a defendant’s plea agreement for a crime we know he didn’t commit.
¶71 Considering the context of the questions, coupled with the ambiguity of the questions themselves, one cannot say by a clear preponderance of the evidence these statements were false. Today the bar association falls far short of the heavy burden it must meet, whereas our majority suspends a legal career on a single word. Honesty is an important attribute of a lawyer; however, peijury must be proved with clarity not present here.
Chambers and J.M. Johnson, JJ., concur with Sanders, J.

 Specifically, Dornay is charged with violating RPC 3.3(a)(1), 8.4(b), 8.4(c), and 8.4(d). Majority at 675-76.


 We must presume Dornay maintained the high morals of the profession. See In re Disciplinary Proceeding Against Little, 40 Wn.2d 421, 430, 244 P.2d 255 (1952). The bar association can rebut this presumption only by proving its case beyond a clear preponderance of the evidence. In re Disciplinary Proceeding Against Allotta, 109 Wn.2d 787, 792, 748 P.2d 628 (1988). Furthermore, with the exception of treason, the burden of proof necessary to sustain a perjury conviction is the highest known to law. See Olson, 92 Wn.2d at 136. The bar fails to overcome this high hurdle.


 Federal law accords with our own:
The principles underlying the Bronston decision also bar perjury convictions for arguably untrue answers to vague or ambiguous questions when there is insufficient evidence of how they were understood by the witness. United States v. Eddy, 737 F.2d 564, 567 (6th Cir. 1984); United States v. Tonelli, 577 F.2d 194, 200 (3d Cir. 1978).
United States v. Glantz, 847 F.2d 1, 6 (1st Cir. 1988).